DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on May 14, 2021have been considered by the examiner (see attached PTO-1449 form).

Claim Objections
Claims 1, 9 and 14 are objected to because of the following informalities:  
a) On line 5 of claims 1 and 9; and on line 6 of claim 14, delete “an” and add --said-- or --the-- before “advertisement insertion cue” since this is not the first time advertisement insertion cue is being mentioned.
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of U.S. Patent No. 11,044,498 and Claims 1-19 of U.S. Patent No. 10,516,900. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-20 are anticipated by the conflicting patented Claims 1-13 of U.S. Patent No. 11,044,498 and Claims 1-19 of U.S. Patent No. 10,516,900 as shown in the table below.  The difference between the instant examined claim and the conflicting patented claims are that the conflicting patented claims are narrower in scope and falls within the scope of the examined claim.  Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus.  Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.  See MPEP § 804 (II)(B)(1).

Instant Application
17/321,110
U.S. Patent No. 11,044,498
U.S. Patent No. 10,516,900
Claim 1, 9, 14
Claim 1, 9
Claim 1, 9, 16
Claim 2, 10
Claim 2, 10
Claim 2, 10
Claim 3, 12
Claim 3, 12
Claim 3, 12
Claim 4
Claim 4
Claim 4
Claim 5
Claim 5
Claim 5
Claim 6
Claim 6
Claim 6

Claim 7
Claim 7
Claim 8, 13
Claim 8, 13
Claim 8, 14
Claim 11
Claim 11
Claim 11


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schiller et al. (U.S. Pub. No. 2007/0055985) in view of Macaluso (U.S. Pub. No. 2005/0215238).
Regarding claims 1, 9 and 14, Schiller et al. discloses a computer implemented method for inserting advertisement content into a program content stream, comprising:
receiving, by an advertisement insertion system (considered as headend 302), the program content stream, the program content stream having an advertisement  (see paragraphs 0037, 0039, 0041; Ad insertion may take place when a cue for a local ad break is detected in a program stream);
including an advertisement insertion cue in the program content stream, the advertisement insertion cue indicating an insertion time slot in the program content stream for inserting an advertisement (see paragraphs 0041, 0058; The splicer 202 may act to provide ad insertion in accordance with digital program insertion (DPI) techniques, by detecting cues in the program content 112, and signaling the ad selector 106.  The ad selector 106 instructs one or more video servers 104 to stream ad content 113 
at an appropriate time for insertion at ad break location(s) in the program content 112); and
inserting, by the advertisement insertion system, a first advertisement into the program content stream at the insertion time slot that is subject to playout (see paragraphs 0042, 0043, 0058).
However, Schiller et al. is silent as to an expiration date and time for playout of the advertisement, wherein the expiration date and time for playout is included in a field added to the advertisement insertion cue that indicates the expiration date and time for playout of the advertisement.
Macaluso discloses an expiration date and time for playout of the advertisement, wherein the expiration date and time for playout is included in a field added to the advertisement insertion cue that indicates the expiration date and time for playout of the advertisement (see paragraphs 0006, 0032, 0035, 0056, fig. 5; header including expiration date and time of an advertisement).


Regarding claims 2, 10 and 15, Schiller et al. and Macaluso discloses everything claimed as applied above (see claims 1, 9 and 14).  Macaluso discloses wherein the advertisement insertion cue includes presentation time stamp information, and wherein the including the advertisement insertion cue in the program content stream comprises:
generating a configurable value indicating an amount of time until expiration for the first advertisement that is inserted into the program content stream at the insertion time slot (see paragraphs 0065); and
adding the configurable value to the presentation time stamp information, thereby resulting in the expiration date and time for playout of the first advertisement that is inserted into the program content stream at the insertion time slot (see paragraphs 0065).


claims 3 and 16, Schiller et al. and Macaluso discloses everything claimed as applied above (see claims 1 and 14).  Schiller et al. discloses receiving, by a receiving device, the program content stream including the inserted first advertisement (see paragraphs 0017, 0059);
The Examiner takes official notice that it is well known and obvious to record by the receiving device, the program content stream including the inserted first advertisement.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Schiller et al. to include record by the receiving device, the program content stream including the inserted first advertisement for the advantage of watching the program at a later time.
Macaluso discloses determining, at a time of playout of the program content stream including the inserted first advertisement, whether the expiration date and time for playout of the inserted first advertisement has passed (see paragraph 0035); and
inserting a second advertisement in the program content stream to replace the first advertisement if the expiration date and time for playout of the inserted first advertisement has passed (see paragraphs 0023, 0035).


Regarding claim 4, Schiller et al. and Macaluso discloses everything claimed as applied above (see claim 1).  Macaluso discloses wherein determining whether the expiration date and time for playout of the inserted first advertisement has passed comprises:


Regarding claims 5 and 17, Schiller et al. and Macaluso discloses everything claimed as applied above (see claims 3 and 16).  Macaluso discloses wherein determining whether the expiration date and time for playout of the inserted first advertisement has passed comprises:
determining, by the advertisement insertion system, at a time of playout of the program content stream including the inserted first advertisement, whether the expiration date and time for playout of the inserted first advertisement has passed (see paragraph 0035).

Regarding claims 6 and 18, Schiller et al. and Macaluso discloses everything claimed as applied above (see claims 3 and 16).  Macaluso discloses wherein inserting a second advertisement in the program content stream to replace the first advertisement if the expiration date and time for playout of the inserted first advertisement has passed, comprises:
inserting, by the receiving device, a second advertisement in the program content stream to replace the first advertisement if the expiration date and time for playout of the inserted first advertisement has passed (see paragraphs 0023, 0035).

claims 7 and 19, Schiller et al. and Macaluso discloses everything claimed as applied above (see claims 3 and 16).  Macaluso discloses wherein inserting a second advertisement in the program content stream to replace the first advertisement if the expiration date and time for playout of the inserted first advertisement has passed, comprises: 
inserting, by the advertisement insertion system, a second advertisement in the program content stream to replace the first advertisement if the expiration date and time for playout of the inserted first advertisement has passed (see paragraphs 0023, 0035).

Regarding claim 11, Schiller et al. and Macaluso discloses everything claimed as applied above (see claim 1).  Schiller et al. discloses receiving, by a receiving device, the program content stream including the inserted first advertisement (see paragraphs 0017, 0059).
The Examiner takes official notice that it is well known and obvious to record by the receiving device, the program content stream including the inserted first advertisement.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Schiller et al. to include record by the receiving device, the program content stream including the inserted first advertisement for the advantage of watching the program at a later time.

claim 12, Schiller et al. and Macaluso discloses everything claimed as applied above (see claim 1).  Macaluso discloses wherein the receiving device is further configured to:
determine, at a time of playout of the recorded program content stream including the inserted first advertisement, whether the expiration date and time for playout of the inserted first advertisement has passed (see paragraph 0035); and
insert a second advertisement in the recorded program content stream to replace the first advertisement if the expiration date and time for playout of the inserted first advertisement has passed (see paragraph 0035).

Claims 8, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schiller et al. and Macaluso as applied to claim 3 above, and further in view of Eldering et al. (U.S. Pub. No. 2002/0123928).

Regarding claims 8, 13 and 20, Schiller et al. and Macaluso discloses everything claimed as applied above (see claim 1).  However, Schiller et al. and Macaluso are silent as to wherein the first advertisement comprises a national advertisement, and the second advertisement comprises a local advertisement.
Eldering et al. discloses wherein the first advertisement comprises a national advertisement, and the second advertisement comprises a local advertisement (see paragraphs 0073, 0085, fig. 1, fig. 5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        October 20, 2021.